Opinion issued December 11, 2014




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00489-CV
                             NO. 01-14-00490-CV1
                           ———————————
    IN THE INTEREST OF K.P.M., K.S.M., AND K.W.M., CHILDREN

                   IN THE INTEREST OF K.P.M., CHILD



                  On Appeal from the 247th District Court
                           Harris County, Texas
             Trial Court Cause Nos. 2007-23177 and 2012-73293


                         MEMORANDUM OPINION

      In these consolidated appeals, the mother, T.L.T., appeals the trial court’s

final orders terminating her parental rights to her four minor children, K.P.M.,


1
      Appellate cause no. 01-14-00489-CV; trial court cause no. 2007-23177.
      Appellate cause no. 01-14-00490-CV; trial court cause no. 2012-73293.
K.S.M., and K.W.M. in appellate cause number 01-14-00489-CV, and K.P.M. in

appellate cause number 01-14-00490-CV.2 Appellant’s appointed counsel has filed

a motion to withdraw, along with an Anders brief, asserting that both appeals are

without merit and that there are no arguable grounds for reversal. See Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396 (1967). We affirm the trial court’s

judgments and grant counsel’s motion to withdraw in each appeal.

      The procedures set forth in Anders are applicable to an appeal from a trial

court’s order terminating parental rights when, as here, appellant’s appointed

appellate counsel concludes that there are no non-frivolous issues to assert on

appeal. See In re D.D., 279 S.W.3d 849, 849–50 (Tex. App.—Dallas 2009, pet.

denied); In re D.E.S., 135 S.W.3d 326, 329 (Tex. App.—Houston [14th Dist.]

2004, no pet.); In re K.D., 127 S.W.3d 66, 67 (Tex. App.—Houston [1st Dist.]

2003, no pet.).

      Counsel has filed an Anders brief in which he concludes that, after a

thorough review of the record, appellant’s appeals of the termination of her

parental rights are frivolous and without merit. See Anders, 386 U.S. at 744, 87 S.

Ct. at 1400; In re D.E.S., 135 S.W.3d at 327, 330; In re K.D., 127 S.W.3d at 67.

Counsel’s brief meets the minimum Anders requirements by presenting a

professional evaluation of the record and stating why there are no arguable grounds

2
      To protect the identities of the minor children, we have used only the full
      initials of the minors and their mother. See TEX. R. APP. P. 9.8(b)(2).
                                         2
for reversal on appeal. See Anders, 386 U.S. at 744, 87 S. Ct. at 1400. Here,

counsel has certified that he delivered a copy of his motion to withdraw, Anders

brief, and copies of the records to appellant and has informed her of her right to

review the records and file a pro se response. See In re K.D., 127 S.W.3d at 67;

see also Kelly v. State, 436 S.W.3d 313, 322 (Tex. Crim. App. 2014). Appellant

has filed a pro se response, after receiving an extension to review the records, and

appellee filed a brief in response.

      We have independently reviewed the entire record in each appeal, and we

conclude that no reversible error exists in the records, that there are no arguable

grounds for review, and that therefore the appeals are frivolous. See Anders, 386
U.S. at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not

counsel—determines, after full examination of proceedings, whether the appeal is

wholly frivolous); In re D.E.S., 135 S.W.3d at 330; In re K.D., 127 S.W.3d at 67.

We have reviewed counsel’s Anders brief, appellant’s pro se response and

appellee’s brief, and agree with counsel’s assessment that the appeals are frivolous

and without merit.

      Accordingly, we affirm the judgments of the trial court and grant counsel’s

motion to withdraw in each appeal.3          Attorney Tristan H. Longino must


3
      Appointed counsel still has a duty to inform appellant of the result of these
      appeals and notify her that she may, on her own, pursue petitions for review
      in the Supreme Court of Texas. See In re K.D., 127 S.W.3d at 68 n.3.
                                         3
immediately send the notice required by Texas Rule of Appellate Procedure 6.5(c)

and file a copy of the notice with the Clerk of this Court. See TEX. R. APP. P.

6.5(c). We dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Keyes, Higley, and Brown.




                                        4